UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7628


JEFFREY T. LAWSON,

                  Plaintiff - Appellant,

             v.

EMPLOYEES OF VIRGINIA DEPARTMENT OF CORRECTIONS; V. S. GRAY;
O. CHAMBERS; GAIL JONES; MS. MATTHEWS; MRS. FOSTER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00258-jct-mfu)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey T. Lawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey T. Lawson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).            We have reviewed the record and find that

this appeal is frivolous.               Accordingly, we dismiss the appeal

for   the     reasons    stated    by    the   district   court.    Lawson    v.

Employees of Virginia Dep’t of Corr., No. 7:09-cv-00258-jct-mfu

(W.D.   Va.    Aug.     26,   2009).      We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                          2